Exhibit 10.2

ESB BANK

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”), is made and
entered into as of the 20th day of November 2012, between ESB Bank (the “Bank”),
a Pennsylvania chartered savings bank and a wholly owned subsidiary of ESB
Financial Corporation (the “Corporation”), and Charlotte A. Zuschlag (the
“Executive”).

WITNESSETH

WHEREAS, the Executive is currently employed as President and Chief Executive
Officer of the Bank pursuant to an amended employment agreement between the Bank
and the Executive entered into as of December 1, 2002 and which was further
amended and restated as of November 21, 2006 and as of November 20, 2007 (the
“Prior Agreement”);

WHEREAS, the Executive is currently employed as President and Chief Executive
Officer of the Corporation, a Pennsylvania corporation (the Corporation and the
Bank are referred to together herein as the “Employers”), pursuant to an amended
employment agreement entered into as of December 1, 2002, which was amended and
restated as of November 21, 2006 and as of November 20, 2007 and which is being
further amended and restated as of the date hereof;

WHEREAS, the Bank desires to amend and restate the Prior Agreement in order to
update and revise the agreement in several respects;

WHEREAS, the Bank desires to assure itself of the continued availability of the
Executive’s services as provided in this Agreement; and

WHEREAS, the Executive is willing to serve the Bank on the terms and conditions
hereinafter set forth;

NOW THEREFORE, in consideration of the mutual agreements herein contained, and
upon the other terms and conditions hereinafter provided, the Bank and the
Executive hereby agree as follows:

1. Definitions. The following words and terms shall have the meanings set forth
below for the purposes of this Agreement:

(a) Average Annual Compensation. The Executive’s “Average Annual Compensation”
for purposes of this Agreement shall be deemed to mean the average level of the
following compensation provided to the Executive by the Employers or any
subsidiary thereof during the most recent three taxable years preceding the year
in which the Date of Termination



--------------------------------------------------------------------------------

occurs: (i) compensation included in the Executive’s gross income for tax
purposes, (ii) any income earned and deferred by the Executive pursuant to any
plan or arrangement of the Employers, (iii) matching contributions from the
Employers to the Executive’s account under the Retirement Savings Plan, and
(iv) contributions from the Employers to the Executive’s account under the
Excess Benefit Plan.

(b) Base Salary. “Base Salary” shall have the meaning set forth in Section 3(a)
hereof.

(c) Cause. Termination of the Executive’s employment for “Cause” shall mean
termination because of personal dishonesty, incompetence, willful misconduct,
breach of fiduciary duty involving personal profit, intentional failure to
perform stated duties, willful violation of any law, rule or regulation (other
than traffic violations or similar offenses) or final cease-and-desist order or
material breach of any provision of this Agreement. For purposes of this
paragraph, no act or failure to act on the Executive’s part shall be considered
“willful” unless done, or omitted to be done, by the Executive not in good faith
and without reasonable belief that the Executive’s action or omission was in the
best interest of the Employers.

(d) Change in Control. “Change in Control” shall mean a change in the ownership
of the Corporation or the Bank, a change in the effective control of the
Corporation or the Bank or a change in the ownership of a substantial portion of
the assets of the Corporation or the Bank, in each case as provided under
Section 409A of the Code and the regulations thereunder.

(e) Code. “Code” shall mean the Internal Revenue Code of 1986, as amended.

(f) Date of Termination. “Date of Termination” shall mean (i) if the Executive’s
employment is terminated for Cause or for death, the date on which the Notice of
Termination is given, and (ii) if the Executive’s employment is terminated for
any other reason, the date specified in such Notice of Termination.

(g) Disability. “Disability” shall mean the Executive (i) is unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, or (ii) is,
by reason of any medically determinable physical or mental impairment which can
be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, receiving income replacement benefits for a
period of not less than three months under an accident and health plan covering
employees of the Employers.

 

2



--------------------------------------------------------------------------------

(h) Good Reason. Termination by the Executive of the Executive’s employment for
“Good Reason” shall mean termination by the Executive based on the occurrence of
any of the following events:

(i) any material breach of this Agreement by the Employers, including without
limitation any of the following: (A) a material diminution in the Executive’s
base compensation, (B) a material diminution in the Executive’s authority,
duties or responsibilities as prescribed in Section 2, or (C) any requirement
that the Executive report to a corporate officer or employee of the Employers
instead of reporting directly to the Boards of Directors of the Employers, or

(ii) any material change in the geographic location at which the Executive must
perform her services under this Agreement;

provided, however, that prior to any termination of employment for Good Reason,
the Executive must first provide written notice to the Employers within ninety
(90) days of the initial existence of the condition, describing the existence of
such condition, and the Employers shall thereafter have the right to remedy the
condition within thirty (30) days of the date the Employers received the written
notice from the Executive. If the Employers remedy the condition within such
thirty (30) day cure period, then no Good Reason shall be deemed to exist with
respect to such condition. If the Employers do not remedy the condition within
such thirty (30) day cure period, then the Executive may deliver a Notice of
Termination for Good Reason at any time within sixty (60) days following the
expiration of such cure period.

(i) IRS. “IRS” shall mean the Internal Revenue Service.

(j) Notice of Termination. Any purported termination of the Executive’s
employment by the Bank for any reason, including without limitation for Cause,
Disability or Retirement, or by the Executive for any reason, including without
limitation for Good Reason, shall be communicated by a written “Notice of
Termination” to the other party hereto. For purposes of this Agreement, a
“Notice of Termination” shall mean a dated notice which (i) indicates the
specific termination provision in this Agreement relied upon, (ii) sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated,
(iii) specifies a Date of Termination, which shall be not less than thirty
(30) nor more than ninety (90) days after such Notice of Termination is given,
except in the case of the Bank’s termination of Executive’s employment for Cause
or for death, which shall be effective immediately, and (iv) is given in the
manner specified in Section 10 hereof.

(k) Retirement. “Retirement” shall mean voluntary termination by the Executive
in accordance with the Employers’ retirement policies, including early
retirement, generally applicable to their salaried employees.

2. Term of Employment.

(a) The Bank hereby employs the Executive as President and Chief Executive
Officer and the Executive hereby accepts said employment and agrees to render
such services to the Bank on the terms and conditions set forth in this
Agreement. The term of employment under

 

3



--------------------------------------------------------------------------------

this Agreement shall be until the three-year anniversary of December 1, 2012
and, upon approval of the Board of Directors of the Bank, shall extend for an
additional year on December 1st of each year beginning December 1, 2013 such
that at any time after December 1, 2013 the remaining term of this Agreement
shall be from two to three years, absent notice of non-renewal as set forth
below. Prior to December 1, 2013 and each December 1st thereafter, the Board of
Directors of the Bank shall consider and review (with appropriate corporate
documentation thereof, and after taking into account all relevant factors,
including the Executive’s performance hereunder) an extension of the term of
this Agreement, and the term shall continue to extend each year if the Board of
Directors approves such extension unless the Executive gives written notice to
the Employers of the Executive’s election not to extend the term, with such
written notice to be given not less than thirty (30) days prior to any such
December 1st. If the Board of Directors elects not to extend the term, it shall
give written notice of such decision to the Executive not less than thirty
(30) days prior to any such December 1st. If any party gives timely notice that
the term will not be extended as of December 1st of any year, then this
Agreement shall terminate at the conclusion of its remaining term. References
herein to the term of this Agreement shall refer both to the initial term and
successive terms.

(b) During the term of this Agreement, the Executive shall perform such
executive services for the Bank as may be consistent with her titles and from
time to time assigned to her by the Bank’s Board of Directors.

3. Compensation and Benefits.

(a) The Employers shall compensate and pay the Executive for her services during
the term of this Agreement at a minimum base salary of $538,725 per year (“Base
Salary”), which may be increased from time to time in such amounts as may be
determined by the Boards of Directors of the Employers and may not be decreased
without the Executive’s express written consent. In addition to her Base Salary,
the Executive shall be entitled to receive during the term of this Agreement
such bonus payments as may be determined by the Boards of Directors of the
Employers.

(b) During the term of this Agreement, the Executive shall be entitled to
participate in and receive the benefits of any pension or other retirement
benefit plan, profit sharing, stock option, employee stock ownership, or other
plans, benefits and privileges given to employees and executives of the
Employers, to the extent commensurate with her then duties and responsibilities,
as fixed by the Boards of Directors of the Employers. The Bank shall not make
any changes in such plans, benefits or privileges which would adversely affect
the Executive’s rights or benefits thereunder, unless such change occurs
pursuant to a program applicable to all executive officers of the Bank and does
not result in a proportionately greater adverse change in the rights of or
benefits to the Executive as compared with any other executive officer of the
Bank. Nothing paid to the Executive under any plan or arrangement presently in
effect or made available in the future shall be deemed to be in lieu of the
salary payable to the Executive pursuant to Section 3(a) hereof.

 

4



--------------------------------------------------------------------------------

(c) During the term of this Agreement, the Executive shall be entitled to paid
annual vacation in accordance with the policies as established from time to time
by the Boards of Directors of the Employers, which shall in no event be less
than six weeks per annum. The Executive shall not be entitled to receive any
additional compensation from the Employers for failure to take a vacation, nor
shall the Executive be able to accumulate unused vacation time from one year to
the next, except to the extent authorized by the Boards of Directors of the
Employers.

(d) During the term of this Agreement, in keeping with past practices, the
Employers shall continue to provide the Executive with the automobile she
presently drives. The Employers shall be responsible and shall pay for all costs
of insurance coverage, repairs, maintenance and other incidental expenses,
including license, fuel and oil. If such expenses are paid in the first instance
by the Executive, the Employers shall reimburse the Executive therefor. Such
reimbursement shall be paid promptly by the Employers and in any event no later
than March 15 of the year immediately following the year in which such expenses
were incurred.

(e) In the event the Executive’s employment is terminated by the Corporation due
to the Executive’s Disability, Retirement or death, the Employers shall provide
continued life, medical, dental and disability coverage substantially identical
to the coverage maintained by the Employers for the Executive immediately prior
to her termination, in each case subject to Section 3(g) below. The medical and
dental coverage shall continue until the earlier of (a) the Executive’s death,
except for coverage of any beneficiaries pursuant to Section 3(f) below, or
(b) the date on which the Executive is entitled to receive benefits from a
subsequent employer which are substantially similar to the medical and dental
coverage provided by the Corporation. The life and disability coverage shall
cease upon the earlier of (i) the expiration of the remaining term of this
Agreement absent such Disability or Retirement or (ii) the Executive’s death.
During the period that the Executive receives medical and dental coverage and/or
life and disability coverage, the Executive shall pay the employee share of the
costs of such coverages as if she was still an employee; provided that any
insurance premiums payable by the Employers or any successors pursuant to this
Section 3(e) shall be payable at such times and in such amounts as if the
Executive was still an employee of the Employers, subject to any increases in
such amounts imposed by the insurance company or COBRA, and the amount of
insurance premiums required to be paid by the Employers in any taxable year
shall not affect the amount of insurance premiums required to be paid by the
Employers in any other taxable year.

(f) In the event of the Executive’s death during the term of this Agreement, her
spouse, estate, legal representative or named beneficiaries (as directed by the
Executive in writing) shall be paid on a monthly basis the Executive’s annual
compensation from the Employers at the rate in effect at the time of the
Executive’s death for the remainder of the term of this Agreement, as well as
the medical and dental benefits specified in Section 3(e) above to any spouse or
other dependents of the Executive who were covered by the Employers at the time
of the Executive’s death, in each case subject to Section 3(g) below. In the
event the Executive’s employment is terminated due to Disability during the term
of this Agreement, the Executive shall be paid on a monthly basis (i) the
Executive’s annual compensation from the Employers at

 

5



--------------------------------------------------------------------------------

the rate in effect at the time of termination due to Disability for the
remainder of the term of this Agreement, as well as the benefits specified in
Section 3(e) hereof, and (ii) upon the expiration of the term of this Agreement,
two-thirds (66.67%) of the Executive’s Base Salary at the time of termination
due to Disability until the Executive reaches the normal retirement age of 65;
provided however, there shall be deducted from the amounts paid the Executive
pursuant to this Section 3(f), any amounts actually paid to the Executive
pursuant to any disability insurance or similar plan or program which the
Employers have instituted or may institute on behalf of the Executive or their
employees for the purpose of compensating employees in the event of disability,
the Social Security Act, the Workers Compensation or Occupational Disease Act,
or any state disability benefit law; and provided further however, that such
payments shall be delayed until the first business day of the month following
the lapse of six months from the date of termination of employment if deemed
necessary by the Employers to avoid the tax and interest penalties imposed by
Section 409A of the Code. If the payments are delayed pursuant to the last
proviso clause in the preceding sentence, then the payments that would have been
provided to the Executive in the absence of such six-month delay shall be paid
to the Executive on the first business day of the month following the lapse of
six months from the date of termination of employment. Any insurance premiums
payable by the Employers or any successors pursuant to this Section 3(f) shall
be payable at such times and in such amounts as if the Executive was still an
employee of the Employers, subject to any increases in such amounts imposed by
the insurance company or COBRA, and the amount of insurance premiums required to
be paid by the Employers in any taxable year shall not affect the amount of
insurance premiums required to be paid by the Employers in any other taxable
year.

(g) In the event that the continued participation of the Executive and/or her
spouse or other dependents in any group insurance plan as provided in
Section 3(e) or 3(f) is barred or would trigger the payment of an excise tax
under Section 4980D of the Code, or during the period set forth in Section 3(e)
or 3(f) any such group insurance plan is discontinued, then the Bank shall at
its election either (i) arrange to provide the Executive (or her spouse and
other dependents in the case of coverage under Section 3(f)) with alternative
benefits substantially similar to those which the Executive (or her spouse and
other dependents in the case of coverage under Section 3(f)) was entitled to
receive under such group insurance plans immediately prior to the Date of
Termination, provided that the alternative benefits do not trigger the payment
of an excise tax under Section 4980D of the Code, or (ii) pay to the Executive
(or her spouse and other dependents in the case of coverage under Section 3(f))
within 10 business days following the Date of Termination (or within 10 business
days following the discontinuation of the benefits if later) a lump sum cash
amount equal to the projected cost to the Bank of providing continued coverage
to the Executive (or her spouse and other dependents in the case of coverage
under Section 3(f)) until the projected date of the Executive’s death or the
expiration of the remaining term of this Agreement as set forth in Section 3(e)
or 3(f), with the projected cost to be based on the costs being incurred
immediately prior to the Date of Termination (or the discontinuation of the
benefits if later), as increased by 10% each year. If the time period for making
the lump sum cash payment under this Section 3(g) commences in one calendar year
and ends in the succeeding calendar year, then the payment shall not be paid
until the succeeding calendar year.

(h) The Executive’s compensation, benefits and expenses shall be paid by the
Corporation and the Bank in the same proportion as the time and services
actually expended by the Executive on behalf of each respective Employer.

 

6



--------------------------------------------------------------------------------

4. Expenses. The Employers shall reimburse the Executive or otherwise provide
for or pay for all reasonable expenses incurred by the Executive in furtherance
of or in connection with the business of the Employers, including, but not by
way of limitation, automobile expenses described in Section 3(d) hereof,
traveling expenses, and all reasonable entertainment expenses (whether incurred
at the Executive’s residence, while traveling or otherwise), subject to such
reasonable documentation and other limitations as may be established by the
Boards of Directors of the Employers. If such expenses are paid in the first
instance by the Executive, the Employers shall reimburse the Executive therefor.
Such reimbursement shall be paid promptly by the Employers and in any event no
later than March 15 of the year immediately following the year in which such
expenses were incurred.

5. Termination.

(a) The Bank shall have the right, at any time upon prior Notice of Termination,
to terminate the Executive’s employment hereunder for any reason, including
without limitation termination for Cause, Disability or Retirement, and the
Executive shall have the right, upon prior Notice of Termination, to terminate
her employment hereunder for any reason.

(b) In the event that (i) the Executive’s employment is terminated by the Bank
for Cause or (ii) the Executive terminates her employment hereunder other than
for Disability, Retirement, death or Good Reason, the Executive shall have no
right pursuant to this Agreement to compensation or other benefits for any
period after the applicable Date of Termination.

(c) In the event that the Executive’s employment is terminated as a result of
Disability, Retirement or the Executive’s death during the term of this
Agreement, the Executive shall have no right pursuant to this Agreement to
compensation or other benefits for any period after the applicable Date of
Termination, except as provided for in Sections 3(e), 3(f) and 3(g) hereof.

(d) In the event that either the Executive’s employment is terminated by the
Bank for other than Cause, Disability, Retirement or the Executive’s death or
such employment is terminated by the Executive for Good Reason, then the Bank
shall, subject to the provisions of Section 6 hereof, if applicable,

(i) pay to the Executive, in a lump sum as of the Date of Termination, a cash
severance amount equal to three (3) times that portion of the Executive’s
Average Annual Compensation paid by the Bank,

(ii) maintain and provide for a period ending at the earlier of (y) thirty-six
(36) months after the Date of Termination or (z) the date of the Executive’s
full-time employment by another employer (provided that the Executive is
entitled under the terms of such employment to benefits substantially similar to
those described in this subparagraph (ii)), at no cost to the Executive, the
Executive’s continued participation in all group insurance, life insurance,
health

 

7



--------------------------------------------------------------------------------

and accident insurance, and disability insurance offered by the Bank in which
the Executive was participating immediately prior to the Date of Termination, in
each case subject to Section 5(d)(iv) below. Such coverage shall be provided on
the same terms as similar coverage is provided to other employees of the
Employers, provided that any insurance premiums payable by the Employers or any
successors pursuant to this Section 5(d)(ii) shall be payable at such times and
in such amounts (except that the Employers shall also pay any employee portion
of the premiums) as if the Executive was still an employee of the Employers,
subject to any increases in such amounts imposed by the insurance company or
COBRA, and the amount of insurance premiums required to be paid by the Employers
in any taxable year shall not affect the amount of insurance premiums required
to be paid by the Employers in any other taxable year;

(iii) if the Executive is still receiving medical and dental coverage pursuant
to Section 5(d)(ii) above upon the expiration of thirty-six (36) months after
the Date of Termination, maintain and provide medical and dental coverage for
the Executive for a period ending at the earlier of (A) the Executive’s death or
(B) the date on which the Executive is entitled to receive benefits from a
subsequent employer which are substantially similar to the medical and dental
coverage provided by the Bank, in each case subject to Section 5(d)(iv) below,
provided that during the period that the Executive receives medical and dental
coverage pursuant to this Section 5(d)(iii), the Executive shall pay the
employee share of the costs of such coverage as if she was still an employee,
and provided further that any insurance premiums payable by the Employers or any
successors pursuant to this Section 5(d)(iii) shall be payable at such times and
in such amounts as if the Executive was still an employee of the Employers,
subject to any increases in such amounts imposed by the insurance company or
COBRA, and the amount of insurance premiums required to be paid by the Employers
in any taxable year shall not affect the amount of insurance premiums required
to be paid by the Employers in any other taxable year;

(iv) in the event that the continued participation of the Executive in any group
insurance plan as provided in clauses (ii) and (iii) of this Section 5(d) is
barred or would trigger the payment of an excise tax under Section 4980D of the
Code, or during the period set forth in Section 5(d)(ii) or (iii) any such group
insurance plan is discontinued, then the Bank shall at its election either
(A) arrange to provide the Executive with alternative benefits substantially
similar to those which the Executive was entitled to receive under such group
insurance plans immediately prior to the Date of Termination, provided that the
alternative benefits do not trigger the payment of an excise tax under
Section 4980D of the Code, or (B) pay to the Executive within 10 business days
following the Date of Termination (or within 10 business days following the
discontinuation of the benefits if later) a lump sum cash amount equal to the
projected cost to the Bank of providing continued coverage to the Executive
until her projected date of death in the case of medical and dental coverage and
until the three-year anniversary of her Date of Termination in the case of all
other insurance plans, with the projected cost to be based on the costs being
incurred immediately prior to the Date of Termination (or the discontinuation of
the benefits if later), as increased by 10% each year; and

(v) pay to the Executive, in a lump sum within thirty (30) days following the
Date of Termination, a cash amount equal to the projected cost to the Employers
of providing benefits to the Executive for a period of three years pursuant to
any other employee benefit plans, programs or arrangements offered by the
Employers in which the Executive was entitled

 

8



--------------------------------------------------------------------------------

to participate immediately prior to the Date of Termination (excluding
retirement plans, stock compensation plans or cash compensation plans of the
Employers), with the projected cost to the Employers to be based on the costs
incurred for the calendar year immediately preceding the year in which the Date
of Termination occurs and with any automobile-related costs to exclude any
depreciation on Bank-owned automobiles.

(e) Notwithstanding any other provision contained in this Agreement, if the time
period for making any cash payment under Section 5(d) commences in one calendar
year and ends in the succeeding calendar year, then the payment shall not be
paid until the succeeding calendar year.

6. Limitation of Benefits under Certain Circumstances. If the payments and
benefits pursuant to Section 5 hereof, either alone or together with other
payments and benefits which the Executive has the right to receive from the
Bank, would constitute a “parachute payment” under Section 280G of the Code,
then the payments and benefits payable by the Bank pursuant to Section 5 hereof
shall be reduced by the minimum amount necessary to result in no portion of the
payments and benefits payable by the Bank under Section 5 being non-deductible
to the Bank pursuant to Section 280G of the Code and subject to the excise tax
imposed under Section 4999 of the Code. If the payments and benefits under
Section 5 are required to be reduced, the cash severance shall be reduced first,
followed by a reduction in the fringe benefits. The determination of any
reduction in the payments and benefits to be made pursuant to Section 5 shall be
based upon the opinion of independent tax counsel selected by the Bank and paid
for by the Bank. Such counsel shall promptly prepare the foregoing opinion, but
in no event later than thirty (30) days from the Date of Termination, and may
use such actuaries as such counsel deems necessary or advisable for the purpose.
Nothing contained in this Section 6 shall result in a reduction of any payments
or benefits to which the Executive may be entitled upon termination of
employment under any circumstances other than as specified in this Section 6, or
a reduction in the payments and benefits specified in Section 5 below zero.

7. Mitigation; Exclusivity of Benefits.

(a) The Executive shall not be required to mitigate the amount of any benefits
hereunder by seeking other employment or otherwise, nor shall the amount of any
such benefits be reduced by any compensation earned by the Executive as a result
of employment by another employer after the Date of Termination or otherwise,
except as set forth in Sections 5(d)(ii) and (iii) above.

(b) The specific arrangements referred to herein are not intended to exclude any
other benefits which may be available to the Executive upon a termination of
employment with the Employers pursuant to employee benefit plans of the
Employers or otherwise.

8. Withholding. All payments required to be made by the Bank hereunder to the
Executive shall be subject to the withholding of such amounts, if any, relating
to tax and other payroll deductions as the Bank may reasonably determine should
be withheld pursuant to any applicable law or regulation.

 

9



--------------------------------------------------------------------------------

9. Assignability. The Bank may assign this Agreement and its rights and
obligations hereunder in whole, but not in part, to any corporation, bank or
other entity with or into which the Bank may hereafter merge or consolidate or
to which the Bank may transfer all or substantially all of its assets, if in any
such case said corporation, bank or other entity shall by operation of law or
expressly in writing assume all obligations of the Bank hereunder as fully as if
it had been originally made a party hereto, but may not otherwise assign this
Agreement or its rights and obligations hereunder. The Executive may not assign
or transfer this Agreement or any rights or obligations hereunder.

10. Notice. For the purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by certified or
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth below:

 

To the Bank:    Secretary    ESB Bank    600 Lawrence Avenue    Ellwood City,
Pennsylvania 16117 To the Corporation:    Secretary    ESB Financial Corporation
   600 Lawrence Avenue    Ellwood City, Pennsylvania 16117 To the Executive:   
Charlotte A. Zuschlag    At the address last appearing on    the personnel
records of the Employers

11. Amendment; Waiver. No provisions of this Agreement may be modified, waived
or discharged unless such waiver, modification or discharge is agreed to in
writing and signed by the Executive and such officer or officers as may be
specifically designated by the Board of Directors of the Bank to sign on its
behalf. No waiver by any party hereto at any time of any breach by any other
party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. In addition, notwithstanding anything in this Agreement to the
contrary, the Bank may amend in good faith any terms of this Agreement,
including retroactively, in order to comply with Section 409A of the Code.

12. Governing Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the United States where
applicable and otherwise by the substantive laws of the Commonwealth of
Pennsylvania.

13. Nature of Obligations. Nothing contained herein shall create or require the
Bank to create a trust of any kind to fund any benefits which may be payable
hereunder, and to the extent that the Executive acquires a right to receive
benefits from the Bank hereunder, such right shall be no greater than the right
of any unsecured general creditor of the Bank.

 

10



--------------------------------------------------------------------------------

14. Headings. The section headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.

15. Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other
provisions of this Agreement, which shall remain in full force and effect.

16. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original and all of which together will
constitute one and the same instrument.

17. Changes in Statutes or Regulations. If any statutory or regulatory provision
referenced herein is subsequently changed or re-numbered, or is replaced by a
separate provision, then the references in this Agreement to such statutory or
regulatory provision shall be deemed to be a reference to such section as
amended, re-numbered or replaced.

18. Regulatory Prohibition. Notwithstanding any other provision of this
Agreement to the contrary, any payments made to the Executive pursuant to this
Agreement, or otherwise, are subject to and conditioned upon their compliance
with Section 18(k) of the FDIA (12 U.S.C. §1828(k)) and the regulations
promulgated thereunder, including 12 C.F.R. Part 359.

19. Entire Agreement. This Agreement embodies the entire agreement between the
Bank and the Executive with respect to the matters agreed to herein. All prior
agreements between the Bank and the Executive with respect to the matters agreed
to herein, including without limitation the Agreement between the Employers and
the Executive dated June 13, 1990 and the Agreements between the Bank and the
Executive dated November 16, 1999, December 1, 2000, December 1,
2001, December 1, 2002, November 21, 2006 and November 20, 2007, are hereby
superseded and shall have no force or effect. Notwithstanding the foregoing,
nothing contained in this Agreement shall affect the agreement of even date
being entered into between the Corporation and the Executive.

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this amended and restated Agreement has been executed as of
the date first written above.

 

Attest:     ESB BANK

/s/ Frank D. Martz

    By:  

/s/ William B. Salsgiver

Frank D. Martz       William B. Salsgiver Group Senior Vice President of
Operations and Secretary       Chairman of the Board of Directors     EXECUTIVE
    By:  

/s/ Charlotte A. Zuschlag

      Charlotte A. Zuschlag

 

12